Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-15 recited an improper Markush language.  If Markush is intended, the proper phrasing should read: selected from the group consisting of…and.  There are too many “and” in the present Markush phrasing and it is confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 10 and 13-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines et al. (US 2011/0206793 A1, of record) in view of Cohen et al. (US 2014/0127275 A1, of record) and Deckner (US 5,783,174 A).
	This rejection has been withdrawn in view of the Amendment and Remarks filed 01/19/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-13 and 19 of U.S. Patent No. 9,456,966 B2 (hereinafter ‘966) in view of Hines, Cohen and Deckner.  Claims 1-8, 12-13 and 19 of ‘966 disclose a sunscreen formulation that can form part of a lotion that contains silicone film formers and sunscreen agents such as avobenzone, octinoxate and octocrylene which are microencapsulated in cellulose derived microcapsules, but fails to describes amounts of the sunscreen or silicone component, nor the inclusion of film formers, the fatty acid emollient, that the silicone is silicone oil, and the inclusion of the required thickeners and photostabilizer.  The teachings of Hines regarding the inclusion of certain percentages of silicone oil, shea butter, the claimed emollient, the claimed sunscreen agents, and thickener, the teachings of Deckner regarding the claimed photostabilizer in combination with the claimed sunscreen agent and the teachings of Cohen regarding inclusion of the polyamide polymer, cure these deficits as discussed above.  Thus, Claims 1-8, 10 and 13-22 of the present application would have been obvious over the disclosure of claims 1-8, 12-13 and 19 of ‘966 in view of Hines, Cohen and Deckner.

Claims 1-8, 10 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13 and 19-20 of U.S. Patent No. 9,456,967 B2 (hereinafter ‘967) in view of Hines, Cohen and Deckner.  Claims 1-9, 12-13 and 19-20 of ‘967 disclose a sunscreen formulation contains silicone, film formers and sunscreen agents such as avobenzone, octinoxate and octocrylene which are microencapsulated in cellulose derived microcapsules and are present at an overlapping concentration range with the ranges required by these components in the instant claims, but fails to disclose that the silicone is silicone oil, the inclusion of water-insoluble fatty acid emollient, and the inclusion of the required thickeners, photostabilizer and polyamide.  The teachings of Hines regarding the inclusion of certain percentages of silicone oil, shea butter (water-insoluble fatty acid), emollient and thickener, the teachings of Deckner regarding the claimed photostabilizer in combination with the claimed sunscreen agent, the teachings of Cohen regarding including of polyamide in the formulation, cure these deficits as discussed above.  Thus, Claims 1-8, 10 and 13-22 of the present application would have been obvious over the disclosure of claims 1-9, 12-13 and 19-20 of ‘967 in view of Hines, Cohen and Deckner.

Claims 1-8, 10 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,456,968 B2 (hereinafter ‘968) in view of Hines, Cohen and Deckner.  Claims 1-11 of ‘966 disclose a sunscreen formulation that contains percentage ranges of silicone and sunscreen agents such as avobenzone, octinoxate and octocrylene which are microencapsulated in cellulose derived microcapsules and which percentages overlap with the claimed amounts, but fails to teach the inclusion of polyamide, the inclusion of water insoluble fatty acid, and the inclusion of the required thickeners, emollient and photostabilizer.  The teachings of Hines regarding the inclusion of certain percentages of silicone oil, shea butter (water-insoluble fatty acid), emollient and thickener, the teachings of Deckner regarding the claimed photostabilizer in combination with the claimed sunscreen agent, the teachings of Cohen regarding including of polyamide in the formulation, cure these deficits as discussed above.  Thus, Claims 1-8, 10 and 13-22 of the present application would have been obvious over the disclosure of claims 1-11 of ‘968 in view of Hines, Cohen and Deckner.

Claims 1-8, 10 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11 and 22 of U.S. Patent No. 10,098,823 (hereinafter ‘823) in view of Hines, Cohen and Deckner.  Claims 1-7, 11 and 22 of ‘823 disclose a sunscreen formulation that can form part of a lotion that contains sunscreen agents such as avobenzone, octinoxate and octocrylene which are microencapsulated in cellulose derived microcapsules, film formers, moisturizing agents and one or more protective agents, but fails to describes amounts of the sunscreen claimed, that the composition contains a silicone oil, nor the inclusion of polyamide film former, the inclusion of water-insoluble fatty acid, and the inclusion of the required emollient, thickeners and photostabilizer.  The teachings of Hines regarding the inclusion of certain percentages of silicone oil, shea butter (water-insoluble fatty acid), emollient and thickener, the teachings of Deckner regarding the claimed photostabilizer in combination with the claimed sunscreen agent, the teachings of Cohen regarding including of polyamide in the formulation, cure these deficits as discussed above.  Thus, Claims 1-8, 10 and 13-22 of the present application would have been obvious over the disclosure of claims 1-7, 11 and 22 of ‘823 in view of Hines, Cohen and Deckner.

Claims 1-8, 10 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,357,669 (hereinafter ‘669) in view of Hines, Cohen and Deckner.  Claims 1-17 of ‘669 disclose a sunscreen formulation that contains silicone and sunscreen agents such as avobenzone, octinoxate and octocrylene which are microencapsulated in cellulose derived microcapsules in percentages that overlap with claimed amounts, but fails to describe the inclusion of polyamide polymer, the inclusion of water-insoluble fatty acid, and the inclusion of the required emollient, thickeners and photostabilizer.  The teachings of Hines regarding the inclusion of certain percentages of silicone oil, shea butter (water-insoluble fatty acid), emollient and thickener, the teachings of Deckner regarding the claimed photostabilizer in combination with the claimed sunscreen agent, the teachings of Cohen regarding including of polyamide in the formulation, cure these deficits as discussed above.  Thus, Claims 1-8, 10 and 13-22 of the present application would have been obvious over the disclosure of claims 1-17 of ‘669 in view of Hines, Cohen and Deckner.
Claims 1-8, 10 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-15 and 22 of U.S. Application No. 10,375,952 (hereinafter ‘952) in view of Hines, Cohen and Deckner.  Claims 1-10, 12-15 and 22 of ‘952 disclose a sunscreen formulation that can form part of a lotion that contains sunscreen agents such as avobenzone, octinoxate and octocrylene which are microencapsulated in cellulose derived microcapsules, film formers, emollients/moisturizing agents and one or more protective agents, but fails to describe the inclusion of water-insoluble fatty acid, and the inclusion of the required emollient, thickeners, polyamide polymer and photostabilizer.  The teachings of Hines regarding the inclusion of certain percentages of silicone oil, shea butter (water-insoluble fatty acid), emollient and thickener, the teachings of Deckner regarding the claimed photostabilizer in combination with the claimed sunscreen agent, the teachings of Cohen regarding including of polyamide in the formulation, cure these deficits as discussed above.  Thus, Claims 1-8, 10 and 13-22 of the present application would have been obvious over the disclosure of claims 1-10, 12-15 and 22 of ‘952 in view of Hines, Cohen and Deckner.

Claims 1-8, 10 and 13-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Application No. 16/114577 (hereinafter ‘577) in view of Deckner.  Claims 1-21 of ‘577 differ from the instant claims in that they do not require a photostabilizer and put further limitations on the size and the cellulose derivatives utilized to form the capsules. Nonetheless, Deckner provides motivation to utilize the claimed photostabilizer with the claimed sunscreen agent, and thus cures this deficit.  Thus, Claims 1-8, 10 and 13-22 of the present application would have been obvious over the disclosure of claims 1-21 of ‘577 in view of Deckner.

Response to Arguments
Regarding the obviousness-type double patenting rejections, Applicant requests that they be held in abeyance until allowable subject matter for the present application is indicated.  It is noted that the obviousness-type double patenting rejections will continue to be made as required by MPEP 804(I)(B)(1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615